

SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this "Agreement") is dated as of August 11,
2009 by and among Weikang Bio-Technology Group Company, Inc., a Nevada
corporation (the "Company"), ARC China, Inc., a Shanghai corporation (the
"Purchaser"), and for purposes of Sections 2.1(b) and 2.1(c) only, Corporate
Stock Transfer, Inc. (the “Escrow Agent”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, up to an aggregate of 4,768,877 shares of its newly-designated Series A
Preferred Stock and Warrants exercisable for up to 2,384,438 shares of its
Common Stock for an aggregate purchase price of up to $8,345,535 as more fully
described in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:


ARTICLE I
DEFINITIONS


1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the other Transaction Documents, and (b) the
following terms have the meanings indicated in this Section 1.1:


"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.


"Business Day" means any day other than a Saturday, Sunday or any day that is a
legal holiday or a day on which the New York Stock Exchange or commercial banks
located in New York, New York are permitted or required by law to close.


"Certificate of Designation" means the Certificate of Designation of the
preferences, rights, limitations, qualifications and restrictions of the
Preferred Shares attached hereto as Exhibit A.


"Closing Date" means the date on which a Closing occurs or is to occur as
described in Section 2.1.


"Common Stock" means the common stock of the Company, par value $0.00001 per
Share, and any securities into which such common stock shall hereinafter have
been reclassified into.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Preferred Shares” means the 4,768,877 shares of Series A Preferred Stock of the
Company offered hereby to the Purchaser.


"Preferred Stock" means the preferred stock of the Company, par value $0.01 per
share, and any securities into which such preferred stock shall hereinafter have
been reclassified into.


"Registration Rights Agreement" means the Registration Rights Agreement attached
hereto as Exhibit B dated as of the date hereof by among the Purchaser and the
Company.


“Securities” means the Preferred Shares, Warrants and Warrant Shares.


"Securities Act" means the Securities Act of 1933, as amended.


“Series A Preferred Stock” means the newly-designated Series A convertible
preferred stock of the Company, par value $0.01 per share.


“Share” means a share of the Common Stock of the Company.


“Share Certificate” means any stock certificate representing some or all of the
Preferred Shares.


"Purchase Price" has the meaning set forth in Section 2.1(b).


"Transaction Documents" means this Agreement, the Warrant Agreement, the
Registration Rights Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder.


"Warrants" means the 2,384,438 warrants to purchase Shares at $2.75 per Share
for a three-year period, pursuant to the terms of the Warrant Agreement attached
hereto as Exhibit C.


"Warrant Shares" means the 2,384,438 Shares underlying the Warrants.


ARTICLE II
PURCHASE AND SALE


2.1           Closing.


(a)           Upon the terms and subject to the conditions set forth herein, the
Company agrees to sell, and the Purchaser agrees to purchase, up to an aggregate
of 4,768,877 Units at a purchase price of $1.75 per Unit, for an aggregate
purchase price of up to $8,345,535 (the "Purchase Price”). Each "Unit" shall
consist of (i) one Preferred Share and (ii) one-half Warrant to purchase one
Share of Common Stock at an exercise price of $2.75 per Share. For purposes of
clarity, the Purchaser shall receive one full Warrant for every two Units
purchased. The Purchaser must subscribe for Units in multiples of two.

 
2

--------------------------------------------------------------------------------

 


(b)           Subject to the satisfaction or waiver of the conditions set forth
in Section 2.2, the Purchaser may purchase up to an aggregate of 4,768,877 Units
pursuant to one or more closings (each, a "Closing"), on such dates as
determined by the Purchaser and upon three days notice to the Company, from the
date hereof until September 15, 2009. At each Closing, the Purchaser shall
deliver to the Escrow Agent the Purchase Price for the number of Units being
subscribed for via wire transfer in accordance with the wire instructions set
forth on Exhibit D, and the Company shall deliver to the Purchaser a Share
Certificate and Warrants for the number of Units being subscribed for. Subject
to the satisfaction or waiver of the conditions set forth in Section 2.2, the
Purchaser expects to close on up to $1,000,000 in Units on or about August 15,
2009, and hopes to close upon additional Units up to an aggregate of 4,768,877
Units on or before August 31, 2009, but no later than September 15, 2009.


(c)           The Company agrees that an aggregate of $100,000 of the Purchase
Price will be retained by the Escrow Agent from the proceeds received in a
second Closing (the "IR Cash"), which along with an aggregate of 700,000
Warrants (the "IR Warrants") may be allocated and released to Investor Relations
firms for marketing purposes at the sole discretion of the Purchaser. In
addition, the Purchaser hereby agrees that it will escrow 3% of the Preferred
Shares being purchased (the "IR Shares"), which will be held in escrow for
release to investor relations firms at the sole discretion of the Purchaser.
Upon the receipt of written instructions executed by the Purchaser, the Escrow
Agent will release all or any portion of the IR Cash, the IR Warrants or the IR
Shares as designated by the Purchaser in its sole discretion. If any portion of
the IR Cash, IR Warrants or IR Shares remain in the escrow account after a
period of 12 months from the date of this Agreement, such IR Cash or IR
Warrants, if any, shall be released to the Company, and such IR Shares, if any,
shall be released to the Purchaser, upon receipt of written request from the
Company or the Purchaser, as applicable.


2.2         Conditions to the Closing. Each Closing shall be subject to the
following conditions and deliveries:


(a)          At or immediately following each Closing, unless otherwise
indicated below, the Company shall deliver or cause to be delivered to the
Purchaser the following:


(i)           the Share Certificate representing the number of Preferred Shares
purchased pursuant to such Closing;


(ii)          Warrant Agreements duly executed by the Company representing the
appropriate number of Warrants issued to the Purchaser at such Closing; and


(ii)          the Transaction Documents duly executed by the Company.


(b)          At or prior to each Closing, the Purchaser shall deliver or cause
to be delivered:

 
3

--------------------------------------------------------------------------------

 

(i)           to the Escrow Agent, the Purchase Price for the number of Units
being purchased pursuant to such Closing; and


(ii)          to the Company, the Transaction Documents, duly executed by each
Purchaser.


(c)          The obligations of the Purchaser to consummate the transactions to
be effected at each Closing and to pay the portion of the Purchase Price for the
Units being purchased pursuant to such Closing are subject to the fulfillment or
waiver, on or before each such Closing, of each of the conditions set forth
below:


(i)           the Company shall have adopted and filed the Certificate of
Designation with the Secretary of State of Nevada;


(ii)          the Company shall have authorized the issuance of (x) the
Preferred Shares having the rights, restrictions, privileges and preferences as
set forth in the Certificate of Designation and (y) the Warrants;


(iii)         all of the representations and warranties made by the Company in
this Agreement, shall be accurate in all material respects as of the date of
this Agreement and as of the Closing Date, and all covenants made by the Company
and obligations of the Company shall have been performed and complied with in
all material respects as of the Closing Date;


(iv)         there shall not be any existing or threatened action, proceeding or
order, nor any other material adverse change or event, involving the Company or
the Purchaser and which, in the reasonable opinion of the Purchaser, may have
the effect of preventing, limiting or delaying the transactions contemplated
under this Agreement; and


(v)         the Purchaser shall be satisfied in its sole discretion with the
results of its due diligence investigation of the Company, including, but not
limited to, with respect to the legal organization and good standing of the
Company.


(d)          The obligations of the Company to consummate the transactions to be
effected at each Closing and to issue the Preferred Shares and the Warrants
being purchased are subject to the fulfillment or waiver, on or before each such
Closing, of each of the conditions set forth below:


(i)           the Escrow Agent shall have received the portion of the Purchase
Price for the Units being purchased pursuant to such Closing;


(ii)          all of the representations and warranties made by the Purchaser in
this Agreement shall be accurate in all material respects as of the date of this
Agreement and as of the Closing Date, and all covenants made by the Purchaser
and obligations of the Purchaser shall have been performed and complied with
in  all material respects as of the Closing Date; and
 
 
4

--------------------------------------------------------------------------------

 

(iii)           there shall not be any existing or threatened action, proceeding
or order, nor any other material adverse change or event, involving the Company
or the Purchaser and which, in the reasonable opinion of the Company, may have
the effect of preventing, limiting or delaying the transactions contemplated
under this Agreement.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1           Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Purchaser.


(a)           Organization and Qualification. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
not in violation of any of the provisions of its Articles of Incorporation or
other organizational or charter documents. The Company is duly qualified to do
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate: (i) adversely affect the legality, validity or enforceability
of any Transaction Document, (ii) have or result in or be reasonably likely to
have or result in a material adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the Company
taken as a whole, or (iii) adversely impair the Company's ability to perform
fully on a timely basis its obligations under any of the Transaction Documents.


(b)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company, its Board of Directors or its stockholders. Each of the
Transaction Documents has been (or upon delivery will be) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of equity.
 
 
5

--------------------------------------------------------------------------------

 

(c)           Capitalization of the Company. The entire authorized capital stock
and other equity securities of the Company consist of 100,000,000 Shares and
50,000,000 shares of Preferred Stock. As of the date of this Agreement, there
are 25,479,800 Shares issued and outstanding, no shares of Preferred Stock
issued and outstanding and no warrants to purchase Shares of Common Stock issued
and outstanding. On the date of (and after giving effect to) the Closing
(assuming all Units have been purchased), there shall be no more than 25,479,800
Shares issued and outstanding, 4,768,877 shares of Preferred Stock and warrants
to purchase an aggregate of 3,084,438 Shares of Common Stock issued and
outstanding. Except as set forth in this Section 3.1(c), there is as of the date
of this Agreement, and there shall be on the date of the Closing, no outstanding
options, warrants, subscriptions, conversion rights, or other rights,
agreements, or commitments obligating the Company to issue any additional
Shares, shares of Preferred Stock or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from the
Company any Shares, shares of Preferred Stock or other securities of the
Company.


(d)           Issuance of Securities. The issuance of the Securities is duly
authorized and is free from all taxes, pre-emptive rights, liens and charges
with respect to the issuance thereof. The Securities, when issued, sold and
delivered in accordance with the terms of this Agreement will be duly and
validly issued, fully paid and nonassessable, and will be free of liens, taxes,
encumbrances, preemptive rights, rights of first refusal, restrictions on voting
or restrictions on transfer, other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws, and the
Purchaser will be entitled to all rights, privileges and preferences as set
forth in the Certificate of Designation in force as of the Closing Date. Upon
conversion, the Preferred Shares will convert into Shares entitled to the voting
and other rights set forth in the Articles of Incorporation. Upon exercise of
the Warrants, the Warrant Shares will be duly and validly issued, fully paid and
nonassessable. Assuming the accuracy of each of the representations and
warranties set forth in Section 3.2 of this Agreement, the offer and issuance by
the Company of the Preferred Shares and Warrants is exempt from registration
under the Securities Act.


(e)           No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, including, without
limitation, any Person related to Purchaser, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Preferred Shares and Warrants.


(f)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not: (i) conflict with or
violate any provision of the Company’s Articles of Incorporation, Bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not, individually or in
the aggregate, have or result in a material adverse effect on the Company.
 
 
6

--------------------------------------------------------------------------------

 

(g)           SEC Filings. The Company has filed with the Securities and
Exchange Commission (the "SEC") all forms and reports required to be filed by it
in accordance with the Securities Act (in both form and substance), and no such
form or report contains any untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.


3.2           Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company as follows:


(a)           Authority. This Agreement has been duly executed by the Purchaser,
and when delivered by the Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.


(b)           Investment Representation. The Purchaser is acquiring the
Preferred Shares and the Warrants (and upon conversion of the Preferred Shares,
the Shares, and upon exercise of the Warrants, the Warrant Shares) as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof, subject, however, to the Purchaser's right
(subject to the provisions of this Agreement) at all times to sell or otherwise
dispose of all or any part of such Securities pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
the Purchaser to hold the Securities for any period of time or limit the
Purchaser’s right to sell the Securities pursuant to the Registration Statement
(as defined in the Registration Rights Agreement) or otherwise in compliance
with applicable federal and state securities laws. The Purchaser is acquiring
the Securities hereunder in the ordinary course of its business. The Purchaser
does not have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.


(c)           Purchaser Status. At the time the Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants it will be, an "accredited investor" as defined in
Rule 501(a) under the Securities Act. The Purchaser has not been formed solely
for the purpose of acquiring the Securities. The Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act.


(d)           Experience of Purchaser. The Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
 
7

--------------------------------------------------------------------------------

 

(e)           General Solicitation. The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.


ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES


4.1           Transfer Restrictions. The Securities may only be disposed of in
compliance with state and federal securities laws. Until the Registration
Statement (as defined in the Registration Rights Agreement) becomes effective,
and at any time that the Registration Statement is not effective thereafter for
any reason, the Company shall take all steps necessary to enable the Purchaser
to rely on Rule 144 promulgated under the Securities Act ("Rule 144") to sell
the Securities when Rule 144 is available to the Purchaser, including, but not
limited to, providing upon the request of the Purchaser a legal opinion at the
Company's expense and maintaining current information on file with the SEC.


4.2           Indemnification of the Purchaser. The Company shall indemnify,
defend, and hold harmless, to the full extent of the law, the Purchaser and its
directors, officers, stockholders, employees, Affiliates and agents from,
against, and in respect of any and all Losses (as defined below) asserted
against, relating to, imposed upon, or incurred by the Purchaser or its
directors, officers, stockholders, employees, Affiliates and agents by reason
of, resulting from, based upon or arising out of:


(a)           a breach by the Company of any representation or warranty of the
Company contained in or made pursuant to any Transaction Document; or


(b)           a breach by the Company of any covenant or agreement of the
Company made in or pursuant to any Transaction Document.


For the purposes of this Agreement, the terms “Loss” and “Losses” mean any and
all demands, claims, actions, losses, damages, liabilities (including any direct
or indirect indebtedness, guaranty, obligation or responsibility), costs, and
expenses, including without limitation, interest, penalties, fines and
reasonable attorneys fees (but excluding any and all punitive damages, and
consequential costs, liabilities, losses, judgments, penalties, fines or
expenses).


4.3          Covenants of the Company.


(a)           SEC Filings. The Company hereby covenants and agrees that it will
file with the SEC on Form 8-K an announcement that it has entered into this
Agreement within one day of its execution, and further covenants and agrees that
it will file with the SEC additional Form 8-K's disclosing each Closing upon
Units purchased hereunder within one Business Day of each such Closing.
 
 
8

--------------------------------------------------------------------------------

 

(b)           Funding Heilongjiang Transaction. The Company hereby acknowledges
and agrees that its wholly-owned subsidiary, Sinary Bio-Technology Holdings
Group, Inc. ("Sinary"), has not paid in full the purchase price of 57 million
Renminbi (the "Purchase Price") in connection with the acquisition of
Heilongjiang Weikang Biotechnology Group Co., Ltd. ("Heilongjiang"), which must
be paid on or before June 30, 2010 (such period, including any further
extensions, the "Extension Period"). The Company hereby covenants that it will
use its best efforts and all available resources to pay, or cause Sinary to pay,
the Purchase Price before the end of the Extension Period, which payment may
only be made with the approval of the Purchaser.


ARTICLE V
MISCELLANEOUS


5.1           Entire Agreement. The Transaction Documents and the LOI, together
with the exhibits and schedules hereto and thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.


5.2           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email (if designated)
prior to 5:00 p.m. (Los Angeles local time) on a Business Day with electronic
confirmation of delivery, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email (if designated) on a day that is not a Business Day or later than 5:00
p.m. (Los Angeles local time) on any Business Day, (c) one Business Day
following the date of overnight delivery, if sent by U.S. nationally-recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given (or actual delivery to such person’s address of
record). The addresses for such notices and communications are those set forth
on the signature pages hereof, or such other address as may be designated in
writing hereafter, in the same manner, by such Person.


5.3           Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.


5.4           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


5.5           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign or transfer its rights and obligations hereunder
without the prior written consent of the Purchaser.
 
 
9

--------------------------------------------------------------------------------

 

The Purchaser may freely assign and transfer its rights and obligations
hereunder, including its right to purchase the Units, without the prior written
consent of the Company.


5.6           No Third-Party Beneficiaries. This Agreement is intended solely
for the benefit of the parties hereto and their respective successors and
permitted assigns.


5.7           Governing Law; Venue; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of Nevada, without regard to the
principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, stockholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in Las Vegas, Nevada. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Las Vegas, Nevada for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. The parties
hereby waive all rights to a trial by jury. If any party shall commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.


5.8           Survival. The representations and warranties contained herein
shall survive the Closings and the delivery of the Securities for the applicable
statue of limitations. The covenants set forth in Section 4.3 and the
indemnification provisions set forth in Section 4.2 shall survive for a period
of one year past the termination of the Extension Period.


5.9           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) such document with the same force and effect as if such facsimile
signature page were an original thereof.
 
 
10

--------------------------------------------------------------------------------

 

5.10           Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


5.11           Replacement of Certificates or other Instruments. If any
certificate or instrument evidencing any Securities is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested.


5.12           Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.


5.13           Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the issuance of any Securities including fees associated with filling the
Registration Statement.


[Remainder of This Page Intentionally Left Blank; Signature Page to Follow]

 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first set forth above.



 
WEIKANG BIO-TECHNOLOGY GROUP
COMPANY, INC.
     
By:
  
 
Name:  Yin Wang
 
Title:    Chief Executive Officer
     
With respect to Sections 2.1(b) and 2.1(c) only:
     
CORPORATE STOCK TRANSFER, INC.
     
By:
  
 
Name:  Carylyn Bell
 
Title:    President

 
 
12

--------------------------------------------------------------------------------

 


PURCHASER SIGNATURE PAGE TO
WEIKANG BIO-TECHNOLOGY GROUP COMPANY, INC.
SECURITIES PURCHASE AGREEMENT


IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
set forth above.


Name of Purchaser:
ARC China, Inc.



Signature of Authorized Signatory of Purchaser:
 



Name of Authorized Signatory:
Adam M. Roseman



Title of Authorized Signatory:
    Founder & Chief Executive Officer



Email Address:
ar@arcinvestmentpartners.com



Telephone Number:
 (310) 402-5901



Facsimile Number:
   +86 (21) 6323 1717



Address of Purchaser:


23 on the Bund
 
The Bank of China Building, 14th Floor
 
23 Zhongshan East No. 1 Road
 
Shanghai 200002, P.R. China
 
   
 



Today’s Date: ____________________


Number of Units Subscribed for (subscribed for in multiples of two):
    



Total Purchase Price (US $1.75 per Unit):
   

 
 
13

--------------------------------------------------------------------------------

 


Exhibit A


Certificate of Designation


Attached hereto.

 
 

--------------------------------------------------------------------------------

 


Exhibit B


Registration Rights Agreement


Attached hereto.

 
 

--------------------------------------------------------------------------------

 


Exhibit C


Warrant Agreement


Attached hereto.

 
 

--------------------------------------------------------------------------------

 


Exhibit D


Company Wire Instructions


[To be provided.]


 
 

--------------------------------------------------------------------------------

 